Citation Nr: 1118203	
Decision Date: 05/11/11    Archive Date: 05/17/11

DOCKET NO.  06-27 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for autonomic dysreflexia with heart electrical malfunctions and sinus bradycardia, to include as due to service-connected cervical strain disability.

2. Entitlement to service connection for ischemic colitis, to include as due to service-connected cervical strain disability.

3. Entitlement to service connection for hypertension, to include as due to service-connected cervical strain disability.

4. Entitlement to Individual unemployability (TDIU).


WITNESSES AT HEARING ON APPEAL

Appellant, N.H., R.W. and T.E.


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran served on active duty from June 1957 to June 1960.

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied the Veteran's claims for service connection for autonomic dysreflexia with heart electrical malfunctions and sinus bradycardia, ischemic colitis, and hypertension, all issues to include as due to service-connected cervical strain disability.  The Veteran disagreed and perfected an appeal.

In August 2009, the Veteran, N.H., R.W. and T.E., presented evidence and testimony at a video-conference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing has been associated with the Veteran's VA claims folder.

In October 2009, the Board remanded this claim for additional development.  The case has been returned to the Board and is ready for further review. 


FINDING OF FACT

In April 2011, before the Board promulgated a decision, the Veteran submitted to the Board a signed, written request to withdraw his appeals regarding service connection for ischemic colitis and hypertension.



CONCLUSIONS OF LAW

1.  The criteria for withdrawal by the appellant of his substantive appeal on the issue of entitlement to service connection for ischemic colitis, to include as due to service-connected cervical strain disability have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).  

2.  The criteria for withdrawal by the appellant of his substantive appeal on the issue of entitlement to service connection for hypertension, to include as due to service-connected cervical strain disability have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).  


Ischemic Colitis and Hypertension

In April 2011, the Veteran provided written notice to the Board that he wishes to withdraw his appeals regarding service connection for ischemic colitis and hypertension.  

Under 38 U.S.C.A. § 7105(d)(5), the Board has the authority to dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  See also 38 C.F.R. § 20.202 (the Board may dismiss any appeal which fails to allege specific error or fact of law in the determination being appealed).  A substantive appeal may be withdrawn as to any or all issues at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(a), (b)(3).  Such withdrawal may be made by the appellant or by his or her authorized representative, and unless done on the record at a hearing, it must be in writing.  38 C.F.R. § 20.204(a).

The April 2011 request to withdraw the Veteran's appeals regarding service connection for ischemic colitis and hypertension was submitted before the Board promulgated a decision.  38 C.F.R. § 20.204(a), (b)(3).  It is in writing and is signed by the Veteran.  38 C.F.R. § 20.204(a).  Consequently, there remain no allegations of error of fact or law for appellate consideration in the appeal of those issues.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.202.  Accordingly, the Board does not have jurisdiction to review the appeal and they are dismissed.


ORDER

The claim for service connection for ischemic colitis, to include as due to service-connected cervical strain disability is dismissed.  

The claim for entitlement to service connection for hypertension, to include as due to service-connected cervical strain disability is dismissed.  


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

Regarding the issue of entitlement to service connection for autonomic dysreflexia with heart electrical malfunctions and sinus bradycardia, to include as due to service-connected cervical strain disability, the Board previously remanded the claim to obtain additional information.  The Board mandated that the Veteran be evaluated under clearly specified conditions and the Board directed that specific questions be answered by the examiner regarding the disorder on appeal.  Review of the file reveals that the mandates presented by the Board were not adequately followed or addressed.  While the July 2010 VA examiner discussed causation, she was also specifically requested to provide an opinion with rationale as to whether the Veteran's autonomic dysreflexia with heart electrical malfunctions and sinus bradycardia is aggravated by his service connected disability.  This was not discussed by the examiner.  A remand of this claim is necessary to ensure compliance with the prior Board remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran claims that he is unemployable due to his service connected disability.  The Veteran stated in a statement received in December 2006 that he had been "totally and permanently disabled since October 6, 2003" as a result of residuals of his neck injury.  He reported in a letter received at the Board in April 2011 that in March 2009 he had an appointment with a counselor after he applied for VA Vocational Rehabilitation and Education.  He reported that he was in the hospital at the time and he called the counselor and talked with her over the telephone.  He stated that the counselor found that he was too disabled to work.  However, the Veteran's VA Vocational Rehabilitation and Education file has not been included in the claims file.  Consequently, the Veteran's VA Vocational Rehabilitation and Education file should be obtained and associated with the claims file for review by the Board.

In view of the forgoing, the case is REMANDED for the following action:

1.  The Veteran's VA Vocational Rehabilitation and Education file should be obtained and associated with the claims folder.

2.  Provide the Veteran's file to the July 2010 VA examiner to obtain an addendum opinion regarding the Veteran's autonomic dysreflexia with heart electrical malfunctions and sinus bradycardia.  The examiner should offer an opinion with complete rationale as to whether it is at least as likely as not (a 50 percent probability or greater) that the disorder is aggravated by the service connected cervical strain disability.  If the July 2010 examiner is not available, have the file reviewed by a qualified examiner to supply the requested opinion. 

3.  The RO should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  If the requested report does not include adequate responses to the specific opinion requested, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2010); See also Stegall v. West, 11 Vet. App. 268 (1998).

4.  Following completion of the above, the claims for should be readjudicated.  If any benefit sought is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The claim should be returned to the Board as warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


